Gest, J.,
The income, which is the subject of these exceptions, is directed by the will of the testatrix to be paid “in equal shares unto the lawful child or children of her, the said Helen, and the lawful child or children of Rudoph, surviving, and the lawful issue of such of their lawful child or children as may be then deceased,” etc. The Auditing Judge directed distribution to be made per stirpes, one-half to the only child of Rudolph and one-half among the four children of Helen, and we are of opinion that this award is in entire accord with the authorities which hold, in cases like the present, that the beneficiaries are divided into two classes specifically distinguished by reference to their parents: Fissel’s Appeal, 27 Pa. 55; Minter’s Appeal, 40 Pa. 111; Heistand v. Meyer, 150 Pa. 501; Kline’s Estate, 38 Pa. Superior Ct. 582. In Brundage’s Estate, 36 Pa. Superior Ct. 211, cited by the learned counsel for the exceptant, the bequest, by way of contrast, was to brothers and sisters’ children in equal proportions, share and share alike.
The exceptions are dismissed and the adjudication confirmed absolutely.